                      Case 2:20-cr-00084-RSM Document 26 Filed 07/29/20 Page 1 of 2

                                          United States District Court
                                               Western District of Washington


  UNITED STATES OF AMERICA,
  vs.
                                                                                       APPEARANCE BOND
  DEVINARE ANTWAN PARKER                                                               CASE No: CR20-0084 RSM
I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:
    x    Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington; Courtroom
         13206, on Monday, September 28, 2020 at 9:00 AM and at all other hearings in this case, including turning myself in to begin
         serving a sentence, should that occasion arise. I UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT A TIME
        SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT AND A FINE
        OF $250,000.
    x   No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that if I commit a
        felony while on release, my sentence can be increased by a maximum of ten years. If I commit a misdemeanor while on release,
        my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable sentences.
    x   DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.
    x   No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless prescribed
        by a physician and approved in advance by the Pretrial Services Officer.
    x   Address. I must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if any)
        where I will reside upon release and where I will receive any notices of hearing dates. I must report any changes in that address or
        telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.
    x   Restrictions on Travel. I must not travel outside the Continental United States or as directed by Pretrial Services
    x   Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person or
        property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings before
        the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.
    x   Pretrial Supervision. I am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
        such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
        (206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
        during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

The defendant has had a full opportunity to review this Appearance Bond and confer with his/her attorney. During the
arraignment and detention review hearing, conducted by video/telephone during the COVID-19 Health Emergency, defendant
orally agreed to be bound by the terms of the bond. A copy of this executed document shall be provided to the defendant at the
hearing’s conclusion via US Marshal and/or the FDC.

OTHER SPECIAL CONDITIONS:
  x  Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as directed by Pretrial
     Services. You shall not use, consume, or possess alcohol, any product containing alcohol, or other intoxicants, including
     medication, unless prescribed to you by a physician and under the direction of Pretrial Services. Obtain an alcohol/substance
     abuse evaluation and follow any treatment recommendations as directed by Pretrial Services. You shall participate as directed in a
     program approved by the probation and pretrial services office for treatment of narcotic addiction, drug dependency, or substance
     abuse, which may include testing to determine if the defendant has reverted to the use of drugs or alcohol.
  x  Travel is restricted to Western District of Washington and the District of South Carolina, or as directed by Pretrial Services.
  x  Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as directed by Pretrial
     Services.
  x  Release on third-party custody to: Ida Rene Nero and Genesis Nero.
  x  Undergo a mental health, psychiatric or psychological evaluation and follow all treatment recommendations
                                                                                                          end        in that evaluation, as
     directed by Pretrial Services. You shall take all medications as prescribed.
  x  The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.
                         Case 2:20-cr-00084-RSM Document 26 Filed 07/29/20 Page 2 of 2
Appearance Bond
Page 2 of 2

DEVINARE ANTWAN PARKER                                                                                                               CR20-0084 RSM

AGREEMENT BY DEFENDANT: I understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.
    s/ S Brin, with consent and on behalf
   Xof Devinare Parker.                               July 29, 2020                    Elgin, South Carolina
   Signature                                          Date Signed                      City, State of Residence



                                                             ORDER OF RELEASE
It is therefore ORDERED:
(1) Defendant shall comply with all conditions of this appearance Bond;
(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.


   July 29, 2020
   Date Signed                                                   Michelle L
                                                                          L. Peterson
                                                                 UNITED STATES MAGISTRATE JUDGE

cc: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
